Citation Nr: 0826457	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  98-08 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from February 1976 to February 
1977.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.    

The Board affirmed the RO's rating decision in January 2007.  
The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2007, based on a Joint Motion For Remand (joint 
motion), the Court issued an Order remanding the claim to the 
Board for compliance with the instructions in the joint 
motion.  

The Board in turn REMANDS this claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  

In written statements received at the RO in March 2007 and 
subsequently transferred to the Board, the veteran appears to 
be raising additional claims for consideration, including 
entitlement to an increased evaluation for a low back 
disability and entitlement to a reopening of previously 
denied claims of entitlement to service connection for 
cervical spine and seizure disorder.  The Board refers this 
matter to the RO for appropriate action.


REMAND

The veteran claims entitlement to a TDIU based on the 
severity of his service-connected back disability.  
Additional action is necessary before the Board decides this 
claim.

In their joint motion, the parties to this appeal agree that 
the Board erred when it failed to ensure compliance with a 
previous remand instruction.  The parties point out that, 
under Stegall v. West, 11 Vet. App. 268, 271 (2003), the 
Board's obligation in this regard is neither optional, nor 
discretionary.  

The instruction to which the parties refer was part of a 
March 2006 Remand and involved asking a VA examiner to offer 
an opinion as to whether the veteran's service-connected low 
back disability, alone, was sufficiently severe as to hinder 
the veteran's ability to obtain and retain all forms of 
gainful employment.  In April 2006, as alleged, the VA 
examiner who was evaluating the veteran's back did not 
specifically offer this opinion.  Instead, he opined that the 
veteran had multiple comorbidities that limited his daily 
activities, performance and occupational activity and that 
the veteran's low back pain caused considerable interference 
in daily activities and the manual labor required in 
construction and masonry jobs.  

To comply with the instructions in the joint motion, the 
Board thus REMANDS this case for the following action:

1.  Transfer the veteran's claims file to 
the VA examiner who evaluated the 
veteran's spine in April 2006.  Ask him 
to review the claims file, including all 
pertinent documents therein, confirm in 
writing that he conducted such a review, 
and provide an addendum written opinion 
specifically addressing whether the 
veteran's service-connected low back 
disability, alone, is sufficiently severe 
as to hinder his ability to obtain and 
retain all forms of gainful employment. 

2.  Readjudicate the veteran's claim based 
on all of the evidence of record, 
including that which was submitted to the 
RO and the Board from March 2007 to June 
2008.  If the benefit sought on appeal is 
not granted, provide the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).




_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




